  Case 18-40714-JMM          Doc 95     Filed 08/13/21 Entered 08/13/21 14:54:13           Desc Main
                                       Document      Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF IDAHO

 IN RE: WENDY GARCIA                                     CHAPTER 13
                                                         CASE NO. 18-40714-JMM

 SSN: XXX-XX-2350                                        ORDER TO EMPLOYER
                                      Debtor.            TO PAY TRUSTEE


The above-named debtor has a Chapter 13 proceeding pending before this Court. Pursuant to the
provisions of 11 U.S.C. § 1322(a)(1) the debtor’s plan shall “provide for the submission of all or such
portion of future earnings or other future income of the debtor to the supervision and control of the
Trustee as is necessary for the execution of the plan.” Section 11 U.S.C. § 1306(a) provides with respect
to a case in Chapter 13 property of the estate which includes earnings from services performed by the
debtor after the commencement of the case. In order to effectuate debtor’s plan;

       IT IS HEREBY ORDERED that, until the Chapter 13 Trustee or Court directs otherwise in
writing, the debtor’s employer,

               BRIDGEVIEW ESTATES
               ATTN: PAYROLL DEPARTMENT
               1828 BRIDGEVIEW BLVD
               TWIN FALLS, ID 83301

shall deduct from debtor’s earnings the sum of *SEE PAYMENT SCHEDULE BELOW beginning
the first pay period following the receipt of this Order and every pay period thereafter, including any
month in which the debtor receives periodic or lump sum payments for or on account of vacation,
termination, or other benefits arising out of present or past employment. Said sums shall be remitted to
the Chapter 13 Trustee at the address below. Please indicate the above “case number” on each
remittance.

PAYMENT SCHEDULE
$2,053 for the month of August 2021, then
$2,178 for the months of September and October 2021, then
$2,278 for the months of November 2021 through February 2022, then
$2,353 commencing March 2022 and every month thereafter until the Chapter 13 Trustee or Court
directs otherwise.

MAIL TO:       KATHLEEN A. MCCALLISTER
               CHAPTER 13 TRUSTEE
               P.O. BOX 720
               MEMPHIS TN 38101-0720
  Case 18-40714-JMM          Doc 95     Filed 08/13/21 Entered 08/13/21 14:54:13            Desc Main
                                       Document      Page 2 of 2



For your convenience, wage deductions may be remitted to the Trustee electronically by online payment
through Nationwide TFS, LLC. Nationwide TFS is a private company that is not affiliated in any way
with the Trustee. The Trustee does not share any fees paid to TFS. For more information, please visit:
https://tfsbillpay.com/employer or call (888) 800-0294.

       IT IS FURTHER ORDERED that if the employee is in an unpaid status and said employer
cannot make the wage deduction, or if a change in employment status occurs, the employer shall notify
the Chapter 13 Trustee.

       IT IS FURTHER ORDERED that all earnings and wages of the debtor, except the amounts
required to be withheld by provisions of any laws of the United States, laws of other states or political
subdivisions, agreements between employer and debtor regarding insurance, pension or union dues, or
Orders of this Court, shall be paid to the debtor in accordance with the employer’s usual payroll
procedure.

        IT IS FURTHER ORDERED that the employer shall not deduct any sums from the debtor’s
earnings on account of any garnishment, wage assignment, or other purpose not specifically authorized
by this Court or by applicable law.

       IT IS FURTHER ORDERED that this Order supersedes previous Orders of this Court, if any,
made to the debtor’s employer in this case. //end of text//


DATED:8/13/2021                               STEPHEN W. KENYON, CLERK
                                              U.S. BANKRUPTCY COURT

                                              BY:/s/ Kendra Lemmon
                                                     DEPUTY CLERK




Submitted by:
Kathleen A. McCallister, Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100
